Citation Nr: 0704323	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  05-13 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for numbness of both 
feet, claimed as secondary to treatment for service-connected 
genitourinary disabilities.

2.  Entitlement to an effective date earlier than January 29, 
2001, for the award of service connection for epididymitis, 
to include whether an August 1994 rating decision contained 
clear and unmistakable error (CUE) in failing to award 
service connection for epididymitis.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Conner, Counsel

INTRODUCTION

The veteran served on active duty from July 1965 to July 
1967.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In an August 2002 rating decision, the RO granted service 
connection for epididymitis, effective January 29, 2001.  In 
October 2002, the veteran disagreed with the effective date 
assigned by the RO, claiming that an August 1994 rating 
decision had been clearly and unmistakably erroneous in 
failing to grant service connection for epididymitis.  

In a May 2003 rating decision, the RO denied the veteran's 
claim, finding that there was no CUE in the August 1994 
rating decision.

In a June 2003 rating decision, the RO denied service 
connection for numbness of the feet, including as secondary 
to nerve blocks for the veteran's service-connected 
genitourinary disabilities.

As set forth in more detail below, the Board has determined 
that a remand is required with respect to the claim of 
service connection for numbness of the feet.  This issue is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the VA Appeals Management Center (AMC) 
in Washington, DC.




FINDINGS OF FACT

1.  In an August 1994 rating decision, the RO denied an 
increased rating for service-connected prostatitis, based in 
part on an August 1994 VA medical examination report showing 
a diagnosis of chronic prostatitis with secondary chronic 
epididymitis.

2.  The August 1994 rating decision was consistent with the 
law and regulations then in effect, and it is not shown that 
the applicable statutory and regulatory provisions existing 
at that time were ignored or incorrectly applied, such that 
the decision involved undebatable error that, had it not been 
made, would have led to a materially different outcome.

3.  The veteran's claim of service connection for 
epididymitis was received by VA on June 25, 2001.


CONCLUSIONS OF LAW

1.  The August 1994 rating decision was not clearly and 
unmistakably erroneous in failing to award service connection 
for epididymitis.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.105(a) (2006).

2.  The criteria for an effective date earlier than January 
29, 2001, for the award of service connection for 
epididymitis have not been met.  38 U.S.C.A. §§ 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that the VCAA is not 
applicable to claims of clear and unmistakable error, since 
such claims are not conventional appeals, but rather are 
requests for revision of previous decisions.  See Parker v. 
Principi, 15 Vet. App. 407, 412 (2002) (regarding clear and 
unmistakable error claim as to a prior final RO decision); 
Juarez v. Principi, 16 Vet. App. 518, 521 (2002) (per curium 
order) (citing Parker as "holding VCAA inapplicable to claim 
that RO decision contained CUE").  Neither the veteran nor 
his representative has argued otherwise.


Background

The veteran's service medical records show that he was 
treated on several occasions for urethritis and gonorrhea.  

In July 1967, the veteran filed an original application for 
VA compensation benefits, seeking service connection for 
prostatitis.  

In connection with his claim, the RO obtained VA clinical 
records showing treatment for prostatitis, chronic cystitis, 
and urethritis, between July 1967 and January 1968.  

In a February 1968 rating decision, the RO granted service 
connection for chronic cystitis and urethritis, with history 
of prostatitis, and assigned an initial 10 percent rating, 
effective July 15, 1967.  

In August 1969, the veteran was hospitalized in connection 
with his complaints of persistent and increasing right groin 
pain for the past three years.  The veteran underwent a right 
ilioinguinal and genitofemoral neurectomy.  The diagnosis on 
discharge was right ilioinguinal neuritis, cause 
undetermined.  

At an April 1970 VA medical examination, the veteran was 
described as "well known" to the VA Urology Department, in 
that he had been treated over the past 18 months for chronic 
prostatitis, which had slowly resolved.  The examiner also 
noted that the veteran had been hospitalized in August 1969 
in connection with his complaints of testalgia of the right 
scrotum, for which an ilioinguinal neurectomy was performed.  
Despite such treatment, the veteran claimed to experience 
continued pain.  The diagnosis was chronic testalgia, treated 
by right ilioinguinal neurectomy, incomplete.  

In a May 1970 decision, the Board denied service connection 
for right ilioinguinal and genitofemoral neurectomy for right 
neuritis, finding that the condition was not incurred during 
service nor was it secondary to service-connected cystitis, 
urethritis, or prostatitis.  

In June and September 1970 statements, the veteran claimed 
that he had had pain in his lower abdominal region, groin, 
and testicles since service.  He claimed that he did not have 
a neurological condition, and did not know if the cause of 
his pain was due to his service-connected cystitis, 
urethritis, or prostatitis, or some other cause, but felt 
that he was nonetheless entitled to increased compensation in 
any case.  

In connection with his claim, the veteran was afforded a VA 
medical examination in October 1970 at which he reported 
continued groin pain.  The examiner reviewed the veteran's 
history and indicated that it was his opinion that that the 
veteran's claimed pain was not of a urological origin.  The 
diagnosis was no genitourinary disease.  

In a November 1970 rating decision, the RO denied an 
increased rating for the veteran's chronic cystitis and 
urethritis, with history of prostatitis.  The RO further 
determined that service connection was not warranted for any 
additional genitourinary condition.

In February 1971, the veteran requested reopening of his 
claim of service connection for neuritis of the right groin.  

VA clinical records, dated from April 1969 to April 1971 show 
continued complaints of right groin pain.  An October 1970 
clinical record notes that despite repeated examinations, no 
genitourinary disorder could be identified.  

In a June 1971 letter, a VA physician indicated that it was 
his opinion that the majority of the veteran's complaints of 
chronic pain and testicular discomfort were due to his 
chronic prostatitis, and that he had sacral nerve root 
involvement causing groin and scrotal pain 

In September 1971, a board of four medical specialists, 
including the Acting Chief of Urology, convened to review the 
veteran's case.  They noted that the veteran had a history of 
prostatitis, as well as persistent right and left inguinal 
pain.  After thoroughly reviewing the veteran's records, the 
board concluded that the veteran had chronic prostatitis, as 
well as right testalgia, which was not related to the chronic 
prostatitis.  

In a September 1971 rating decision, the RO denied service 
connection for right testalgia.  

In July 1974, the veteran again requested reopening of his 
claim of service connection for a groin condition.  After 
reviewing the record, in an April 1975 decision, the Board 
again denied service connection for right ilioinguinal 
neuritis (testalgia).  

In June 1994, the veteran submitted a claim for an increased 
rating for prostatitis.  His claim is silent for any mention 
of epididymitis or a condition manifested by groin pain.  

In connection with his claim, the veteran was afforded a VA 
medical examination in August 1994, at which he complained of 
pain in the right side of his scrotum and upper right 
inguinal area since service.  Examination revealed that the 
right testicle was sensitive to pressure as compared to the 
left.  The prostate was normal and was nontender.  The 
diagnosis was chronic prostatitis with secondary chronic 
epididymitis.  

In an August 1994 rating decision, the RO denied an increased 
rating for chronic prostatitis.  The veteran was notified of 
the RO's decision and his appellate rights in a September 
1994 letter, but he did not perfect an appeal within the 
applicable time period.

Chronologically, the next pertinent communication received 
from the veteran was his claim of service connection for 
chronic epididymitis, secondary to his service-connected 
chronic prostatitis.  This communication was received at the 
RO on June 25, 2001.

In support of the veteran's claim, the RO obtained VA 
clinical records, dated from August 1998 to October 2001.  In 
pertinent part, these records show that on January 29, 2001, 
the veteran called a VA clinic and reported longstanding 
prostatitis, now with increased frequency and urgency.  He 
requested information about medication for an overactive 
bladder.  In February 2001, the veteran was seen in the 
clinic and reported continued symptoms, as well as pain in 
the inner thigh and scrotum for the past 30 years.  The 
assessment was urinary symptoms.  

In July 2002, the veteran underwent VA medical examination at 
which he reported a history of right sided testicular pain 
radiating to the groin.  After examining the veteran and 
reviewing his claims folder, the examiner concluded that the 
veteran's epididymitis was a recurring infection from 
sexually transmitted diseases acquired after service 
discharge.  

In an August 2002 rating decision, the RO granted service 
connection for epididymitis, effective January 29, 2001, 
finding that the evidence was in equipoise as to whether the 
veteran's epididymitis was secondary to his service-connected 
prostatitis.  

In October 2002, the veteran disagreed with the effective 
date assigned by the RO, claiming that an August 1994 rating 
decision had been clearly and unmistakably erroneous in 
failing to grant service connection for epididymitis, in 
light of the August 1994 VA medical examination report 
showing a diagnosis of chronic prostatitis with secondary 
epididymitis.  


Applicable Law

In general, the effective date of an award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C. § 5110(a) (West 2002); 38 C.F.R. § 
3.400 (2006).

When there is a final denial of a claim, and new and material 
evidence is subsequently received, the effective date of the 
award of compensation is date of receipt of the new claim or 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii) (2006).

Under 38 U.S.C. § 5101(a), a specific claim must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by VA.  See also 38 C.F.R. § 
3.151(a) (2006).  A claim is defined as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2006).  Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the VA may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2006).

Under 38 C.F.R. § 3.105(a) (2006), previous determinations 
which are final and binding will be accepted as correct in 
the absence of clear and unmistakable error.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  A decision which constitutes a reversal of a 
prior decision on the grounds of clear and unmistakable error 
has the same effect as if the corrected decision had been 
made on the date of the reversed decision.  38 U.S.C.A. § 
7105 (West 2002).

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  It is a very specific and rare kind of error of fact 
or law that compels the conclusion, as to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).

The U.S. Court of Appeals for Veterans Claims (Court) has 
propounded a three-pronged test to determine whether clear 
and unmistakable error is present in a prior determination.  
First, either the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied.  Second, the error must 
be "undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made."  Third, a determination that there was clear 
and unmistakable error must be based on the record and the 
law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)); see also VA O.G.C. Prec. Op. No. 12-95 (May 10, 
1995), 60 Fed. Reg. 43,186 (1995).


Analysis

As noted, the veteran seeks an effective date earlier than 
January 29, 2001, for the award of service connection for 
epididymitis.  Specifically, he argues that an August 1994 
rating decision was clearly and unmistakably erroneous in 
failing to award service connection for epididymitis, because 
the evidence of record at the time of that rating decision 
included an August 1994 VA medical examination report showing 
a diagnosis of chronic prostatitis with secondary chronic 
epididymitis.  

For a final decision to be reversed or revised under 38 
U.S.C.A. § 5109A on the ground that VA failed to recognize a 
claim for veterans' benefits, it must be concluded that:  (1) 
it is obvious or undebatable that, when prior filings are 
construed in the claimant's favor, the pleadings constitute 
an earlier claim for the veteran's benefit that was 
subsequently awarded by VA; and (2) VA's failure to recognize 
that claim manifestly affected the subsequent award of 
benefits.  See VAOPGCPREC 4-2004; see also Moody v. Principi, 
360 F.3d 1306, 1309-10 (Fed. Cir. 2004); Szemraj v. Principi, 
357 F.3d 1370, 1373 (Fed. Cir. 2004); Roberson v. Principi, 
251 F.3d 1378, 1384 (Fed. Cir. 2001).
In this case, the Board notes that the evidence does not 
show, nor does the veteran contend, that he actually filed a 
claim of service connection for epididymitis in 1994.  
Indeed, his June 1994 claim indicates only that the "veteran 
wishes to re-open his claim for his service-connected chronic 
prostatitis."  This communication makes no reference to a 
claim of service connection for epididymitis or any other 
condition manifested by pain in the groin area.  

Under criteria in effect at the time of the August 1994 
rating decision, as now, a specific claim must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by VA.  38 U.S.C. § 5101(a); 
38 C.F.R. § 3.151(a).  In this case, the record contains no 
indication whatsoever of a communication from the veteran 
which may be considered an unadjudicated claim of service 
connection for epididymitis.  38 C.F.R. § 3.1(p).  Neither 
the veteran nor his representative has pointed to any such 
communication.  

The Board has considered the August 1994 VA medical 
examination report which notes a diagnosis of chronic 
prostatitis with secondary chronic epididymitis.  However, 
the Court has held that the mere presence of medical evidence 
showing a disability does not establish an intent on the part 
of the veteran to seek service connection for that 
disability.  Brannon v. West, 12 Vet. App. 32, 34-35 (1998); 
see also Dunson v. Brown, 4 Vet. App. 327, 329-30 (1993).  

Moreover, while the date of a VA hospitalization or 
examination may be accepted as an "informal claim" under 38 
C.F.R. § 3.157, that regulation applies only to claims for 
increased ratings or to reopen previously denied claims, and 
it is manifestly not applicable to original service 
connection claims.  See Crawford v. Brown, 5 Vet. App. 33, 35 
(1993).  Because the issue of service connection for 
epididymitis had not been previously considered, the Board 
finds that it was not undebatable error for the RO fail to 
consider the August 1994 VA examination report as a claim.  

The Board has also considered the contentions of the 
veteran's representative to the effect that VA should have 
developed the matter in light of the August 1994 diagnosis of 
prostatitis with secondary epididymitis.  However, 
allegations that VA failed in its duty to assist are, as a 
matter of law, insufficient to form a basis for a claim of 
clear and unmistakable error.  Caffrey v. Brown, 6 Vet. App. 
377, 382 (1994).

Based on the facts of this case, therefore, the Board 
concludes that the August 1994 rating decision was not 
clearly and unmistakably erroneous in failing to award 
service connection for epididymitis.  There has been no 
showing that the applicable statutory and regulatory 
provisions existing at that time were ignored or incorrectly 
applied, such that they involved undebatable error that would 
have led to a materially different outcome.

Having found that there is no CUE in the August 1994 rating 
decision, the Board has also considered whether the veteran 
is otherwise entitled to an effective date earlier than 
January 29, 2001, for the award of service connection for 
epididymitis.  

As set forth above, effective dates are largely governed by 
when claims are filed.  38 C.F.R. § 3.400.  In this case, as 
described above, the veteran's claim of service connection 
for epididymitis was first received by VA on June 25, 2001.  
A review of the record contains no indication that there was 
a pending claim of service connection for epididymitis prior 
to that date, nor has the veteran pointed to an earlier 
claim.  

The Board notes that the RO has assigned an effective date of 
January 29, 2001, for the award of service connection for 
epididymitis, which appears to correspond to a VA telephone 
triage note, indicating that the veteran contacted the RO and 
reported increased urinary urgency.  Although it is unclear, 
the RO may have accepted this treatment record as a claim to 
reopen under 38 C.F.R. § 3.157.  Assuming that this date was 
incorrect under the regulations, including section 3.157, any 
possible error favored the veteran.  See Williams v. Gober, 
10 Vet.App. 447, 452 (1997).  However, given that the 
veteran's claim of service connection for epididymitis was 
received by VA on June 25, 2001, the Board finds that there 
is no basis upon which to assign an effective date earlier 
than that which the RO has already assigned.  

While the veteran correctly points out that he had earlier 
claimed entitlement to service connection for disabilities 
manifested by groin pain, such claims were finally 
adjudicated in the May 1970 and April 1975 Board decisions.  
The Board has carefully reviewed the record, and can find no 
communication from the veteran or his representative (or any 
clinical record) which can be interpreted as a formal or 
informal claim of service connection for a disability 
manifested by groin pain prior to January 29, 2001.  

Based on the facts of this case, therefore, the Board 
concludes that entitlement to an effective date earlier than 
January 29, 2001, for the award of service connection for 
epididymitis is not warranted.  The benefit sought on appeal 
is accordingly denied.


ORDER

An effective date earlier than January 29, 2001, for the 
award of service connection for epididymitis is denied.  


REMAND

The veteran also seeks service connection for numbness of the 
feet, secondary to his service-connected genitourinary 
disabilities, which include chronic cystitis, urethritis, 
history of prostatitis, and epididymitis.  Specifically, the 
veteran claims that he developed numbness in his feet as a 
result of nerve block injections for his chronic groin pain.  
See 38 C.F.R. § 3.310(a) (providing that service connection 
may also be granted for disability which is proximately due 
to or the result of a service-connected disease or injury).  

As set forth above, RO denied this claim in a June 2003 
rating decision, and the veteran appealed.  Nonetheless, the 
Board finds that appellate consideration of this issue must 
be deferred, pending resolution of an inextricably 
intertwined issue.  

In that regard, the Board notes that the veteran has also 
raised a claim of entitlement to compensation under 38 U.S.C. 
§ 1151 for numbness of the feet, claimed to be the result of 
VA medical treatment, namely, May 2002 nerve block injections 
for his chronic groin pain.  The record on appeal contains no 
indication that the RO has adjudicated this claim.  

Because development of evidence pertaining to the veteran's 
1151 claim in this particular case could change the outcome 
of his claim of service connection for numbness of the feet, 
such claims are inextricably intertwined.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991) (holding that where a 
decision on one issue would have a "significant impact" 
upon another, and that impact in turn could render any 
appellate review on the other claim meaningless and a waste 
of judicial resources, the two claims are inextricably 
intertwined); see also Henderson v. West, 12 Vet. App. 11 
(1998). 

Accordingly, the case is REMANDED for the following action:

1.  After conducting any necessary 
development, the RO should adjudicate the 
claim of entitlement to compensation 
under 38 U.S.C.A. § 1151 for numbness of 
the feet, claimed as secondary to May 
2002 VA medical treatment.  In accord 
with applicable procedures, the veteran 
should be notified of the decision and 
given the opportunity to appeal, if the 
decision is adverse.  

2.  After the action requested above has 
been completed, and after undertaking any 
additional development it deems 
necessary, the RO should again review the 
record and readjudicate the veteran's 
claim of service connection for numbness 
of the feet.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
representative should be provided with 
the SSOC and an appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


